DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2; 3; 4; 5; 6; and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1; 3; 5; 6; 7; and 8, respectively, of U.S. Patent No. 11,022,910. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1; 3; 5; 6; 7; and 8 of U.S. Patent No. 11,022,910 contain or make obvious the limitations contained in claims 1 and 2; 3; 4; 5; 6; and 7, respectively.  Specifically, claim 1 of U.S. Patent No. 11,022,910 contains a rotatable output gear; a replaceable unit; an encoded member; a sensor supported by a sensor housing; and an alignment guide that moves the sensor housing upward to align the sensor with an exposed portion of the encoded member [see Applicant’s claim 1].  The lifting upward movement of the sensor housing by the alignment guide as contained in claim 1 of U.S. Patent No. 11,022,910 makes it obvious that the sensor housing would move between a first position and a second position [see Applicant’s claim 1], .  

Claims 1 and 2; 3 and 7; and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1; 8; and 3, respectively, of U.S. Patent No. 11,022,909. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1; 8; and 3 of U.S. Patent No. 11,022,909 contain or make obvious the limitations contained in claims 1 and 2; 3 and 7; and 6, respectively.  Specifically, claim 1 of U.S. Patent No. 11,022,909 contains a toner container, which is considered to be a replaceable unit; an encoded member; a sensor; a sensor housing; and an alignment guide that moves the sensor housing upward to align the sensor with an exposed portion of the encoded member [see Applicant’s claim 1].  It is considered to be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that there would be an output gear since a .

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,022,909 in view of Booth et al. (US 2017/0103791).  
Claim 1 of U.S. Patent No. 11,022,909 contains and makes obvious the limitations contained in claim 4, but does not contain the limitation that the encoded member is encoded by a random distribution of magnetized particles.  Booth et al. (...791) disclose an encoded member that is encoded by a random distribution of magnetized particles ([0032]-[0033]) [see Applicant’s claim 4].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the encoded member encoded by a random distribution of magnetized particles, as disclosed by Booth et al. (...791), since such is difficult to counterfeit.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,022,909 in view of Booth et al. (US 2017/0103791) and Carpenter et al. (US 9,519,243).
Claim 1 of U.S. Patent No. 11,022,909 in view of Booth et al. (…791) contains or makes obvious limitations contained in claim 5, but does contain the limitation that the sensor includes a hall-effect sensor. Carpenter et al. (...243) disclose a sensor that is a hall-effect sensor (col. 10, lines 44-49) [see Applicant’s claim 5].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sensor be a hall-effect sensor, as disclosed by Carpenter et al. (...243), since such a type of sensor is well known in the art.

Claims 1 and 2; 3 and 7; and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4; 5 and 7, respectively, of copending Application No. 17/242771 (published as 2021/0247704) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4; 5; and 7 of copending Application No. 17/242771 contain or make obvious the limitations contained in claims 1 and 2; 3 and 7; and 6, respectively.  Specifically, claim 4 of copending Application No. 17/242771 contains a toner container, which is considered to be a replaceable unit; an encoded member; a sensor; a sensor housing; and an alignment guide that moves the sensor housing upward to align the sensor with an exposed portion of the encoded member [see Applicant’s claim 1].  It is considered to be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that there would be an output gear since a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 17/242771 (published as US 2021/0247704) in view of Booth et al. (US 2017/0103791).  
 Claim 4 of copending Application No. 17.242771 contains and makes obvious the limitations contained in claim 4, but does not contain the limitation that the encoded member is encoded by a random distribution of magnetized particles.  Booth et al. (...791) disclose an encoded member that is encoded by a random distribution of magnetized particles ([0032]-[0033]) [see Applicant’s claim 4].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the encoded member encoded by .
This is a provisional nonstatutory double patenting rejection.

Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 17/242771 (published as US 2021/0247704) in view of Booth et al. (US 2017/0103791) and Carpenter et al. (US 9,519,243).  
Claim 4 of copending Application No. 17/242771 in view of Booth et al. (…791) contains or makes obvious limitations contained in claim 5, but does contain the limitation that the sensor includes a hall-effect sensor. Carpenter et al. (...243) disclose a sensor that is a hall-effect sensor (col. 10, lines 44-49) [see Applicant’s claim 5].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sensor be a hall-effect sensor, as disclosed by Carpenter et al. (...243), since such a type of sensor is well known in the art. 
This is a provisional nonstatutory double patenting rejection.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
            Barry et al. (US 5,995,772) and Barry et al. (US 5,634,169) disclose a toner container including a replaceable unit and a sensor.


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        October 21, 2021